Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 1 of 10 PageID #: 253




                         SETTLEMENT AGREEMENT AND RELEASE

                 This Settlement Agreement and Release (“Agreement”) is made as of the ____ day

  of March 2021, between and among Augustin Valladares and Marvin Zaldivar (“Plaintiffs”), and

  Glen Cove Diner, LLC and Byron N. Voutsinas, (“Defendants”);

                 WHEREAS, on June 11, 2015, Plaintiffs filed a Complaint against Defendants in

  the United States District Court for the Eastern District of New York, encaptioned Augustin

  Valladares, Daniel Sanchez and Marvin Zaldivar v. Glen Cove Diner, LLC, d/b/a Glen Cove

  Diner, Andrew Voutsinas and Byron Voutsinas, Docket No. 15-cv-3398 (the “Action”) in which

  Plaintiffs asserted violations of the Fair Labor Standards Act of 1938 (“FLSA”), and the New York

  State Labor Law for the alleged underpayment of premium overtime wages under the FLSA and

  New York State Labor Law, spread of hours wages under New York State Labor Law and for

  statutory damages under the New York Wage Theft Prevention Act.

                 WHEREAS, Defendants deny the allegations raised in the Action in their entirety;

                 WHEREAS, Plaintiffs and Defendants wish to avoid the uncertainties and expense

  of future proceedings in this matter and desire to forego any and all future litigation, and in that

  light attended a settlement conference before court appointed mediator Patrick Michael McKenna,

  on September 28, 2020, where they negotiated a resolution to the action, and now wish to reduce

  their resolution to writing as follows:

  1.     Consideration to be provided to Plaintiffs.

         Subject to the approval of this Agreement by the Court, and in consideration for the

  promises made by Plaintiffs set forth in this Agreement, Defendants agree to pay Plaintiffs within

  thirty (30) days of the Court’s approval of this Agreement, a first payment in the amount of

  $10,000.00 to be delivered by Defendants to the Moser Law Firm, P.C., 5 E. Main Street,

                                                   1
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 2 of 10 PageID #: 254




  Huntington, NY 11743, followed by sixteen (16) subsequent monthly payments of $2,000.00 due

  on the same numerical date as the date of the first payment, i.e., if the first payment was made on

  the fifteenth (15th) of the month then all subsequent payments will be due on the fifteenth (15th) of

  the month too. All payments shall be payable to “Moser Law Firm, P.C., as Attorneys”. The total

  settlement amount under this payment plan is $42,000. It is agreed by the parties however, that if

  Defendants are able to make payment in the sum total of $40,000 within the first 120 days after

  the court’s approval of this Agreement, then the total settlement amount will be $40,000, and

  nothing more.

           Any payments made by Defendants to Plaintiffs under this Agreement shall hereafter be

  referred to as “Settlement Payment(s)”. The settlement amount shall be distributed by Plaintiff’s

  counsel as follows: $4,000.00 to the Plaintiff Marvin Zaldivar, $24,000.00 to the Plaintiff Agustin

  Valladares, and $14,000.00 to the Moser Law Firm, P.C. as attorneys’ fees and costs. However,

  if the Defendants pay the reduced settlement amount of $40,000.00 within 120 days, the settlement

  amount shall be distributed as follows: $3,809.53 to Plaintiff Marvin Zaldivar, $22,857.14 to

  Plaintiff Agustin Valladares, and $13,333.33 to the Moser Law Firm, P.C. as attorneys’ fees and

  costs.

           In the event of a disruption of Glen Cove Diner’s business by New York State law,

  executive order or proclamation limiting the interior seating capacity for Nassau County

  restaurants by less than 50% due to the current COVID-19 pandemic, then all payments under this

  Agreement shall cease until the interior seating capacity is again raised to 50% or more.

  Defendants represent that no such executive order or proclamation is in effect as of the date of the

  execution of this agreement.



                                                   2
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 3 of 10 PageID #: 255




         Plaintiffs assume full responsibility for their respective portion of any and all federal, state

  and local taxes or contributions regarding the Settlement Payment made by Defendants to

  Plaintiffs, which may hereafter be imposed or required to be paid by Plaintiffs under any federal

  or state laws of any kind.

         In the event that Defendants fail to pay the Settlement Payment(s) when due as set forth

  herein, Plaintiffs’ counsel shall send a notice of default to Defendants’ counsel via US Mail and e-

  mail at mgiampilis@giampilislaw.com. Defendants shall have ten (10) calendar days from the date

  of said notice to cure default(the “Cure Period”). In the event that payment is not made within the

  Cure Period, Plaintiff shall be entitled to file the Confession of Judgment in the form attached

  hereto as Exhibit A, and to enter judgment against Defendants in the amount of $42,000.00.

  Plaintiff’s counsel shall hold the Confession of Judgment in escrow pending payment in full of the

  Settlement Agreement.

  2.     Release

             a. In consideration for the payments to be provided pursuant to Paragraph 1 above,

  Plaintiffs, for themselves and for their heirs, executors, administrators, trustees, legal

  representatives, successors and assigns (hereinafter referred to collectively as “Releasors”),

  forever release and discharge the Defendants, their parents, subsidiaries, affiliates, officers,

  directors, employees, heirs, executors, administrators, trustees, legal representatives, successors

  and assigns, from any and all claims, demands, causes of action, fees and liabilities arising under

  the Fair Labor Standards Act of 1938 and the New York State Labor Law for the nonpayment or

  underpayment of wages, benefits or other compensation and for violations of the New York Wage

  Theft Prevention Act, whether known or unknown, from the beginning of the world up to and

  including the execution date of this Agreement. Those claims released include, but are not limited

                                                    3
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 4 of 10 PageID #: 256




  to claims for alleged unpaid wages, lost wages, benefits or other compensation, liquidated

  damages, statutory penalties or interest, attorneys’ fees, costs, breach of contract (express or

  implied) with respect to the payment of wages, unjust enrichment with respect to the payment of

  wages, retaliation or wrongful discharge under the Fair Labor Standards Act of 1938 of the New

  York State Labor Law with respect to a complaint about wages, unpaid or underpaid rest or meal

  breaks, spread of hours compensation, uniform cleaning allowances, call-in pay, and

  recordkeeping.

              b. No Re-Employment: Plaintiffs agree and promise not to seek re-employment with

  Defendants, or any of its parents, subsidiaries, divisions, or affiliates at any time. Plaintiffs further

  agree and acknowledge that this Agreement shall constitute good and sufficient cause on which

  Defendants may reject any application for re-employment by Plaintiffs or on their behalf and that

  such rejection would not constitute a violation of any law.

              c. No Other Claims: The Plaintiffs represent that they have not filed any complaints or

  charges against the Defendants with any local, state or federal agency or court.

  3.      Filing of Stipulation of Discontinuance and Court Approval

          Upon the execution of this Agreement, counsel for both parties agree to execute a

  Stipulation of Discontinuance with Prejudice pursuant to Rule 41(a) of the Federal Rules of Civil

  Procedure and to submit said stipulation and this Agreement to the Court for its approval in

  accordance with applicable law. Should the Court not approve of the Agreement, the Agreement

  shall become null and void in all respects unless modified by the Court with the joint approval of

  the parties’ counsel.

  4.      Consent to Trial by Magistrate



                                                     4
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 5 of 10 PageID #: 257




          Contemporaneously with the execution of this agreement, the Attorney’s for the parties

  shall execute and submit a Notice, Consent and Reference of this action to Magistrate Judge

  Anne Y. Shields.

  5.      No Admission of Liability

          The parties hereby agree and acknowledge that nothing contained in the Agreement or

  otherwise shall constitute or be construed as an admission of any alleged liability or wrongdoing

  by Defendants. Defendants expressly deny that they engaged in any wrongdoing of any kind with

  respect to Plaintiff.

  6.      Governing Law and Interpretation

          The Agreement shall be governed by and construed in accordance with the laws of the

  State of New York. Its language shall be construed as a whole, according to its fair meaning, and

  not strictly for or against either party, regardless as to which party may have drafted the language

  in question, as both parties had equal opportunity to draft and negotiate the language of the

  Agreement.

  7.      Severability

          Should any part of the Agreement be declared by a court of competent jurisdiction to be

  illegal or invalid, the remainder of the Agreement shall remain valid and in effect, with the invalid

  provision deemed to conform to a valid provision most closely approximating the intent of the

  invalid provision, or, if such conformity is not possible, then the invalid provision shall be deemed

  not to be a part of the Agreement.

  8.      Disputes; Damages

          In the event of a dispute as to the interpretation, application, or violation of the Agreement,

  it is understood and agreed that such dispute shall be resolved before the Court trying the Action

                                                    5
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 6 of 10 PageID #: 258




  and, in that light, all parties waive any defenses to any such dispute based upon personal or subject

  matter jurisdiction, and agree that the Court shall retain continuing jurisdiction over this Action

  for the purposes of any such dispute. In any dispute concerning an alleged breach of the

  Agreement, the prevailing party shall be entitled to an award of reasonable attorneys’ fees and

  costs.

  9.       Entire Agreement
           The parties agree that this Agreement represents the complete understanding between the

  parties and no other promises or agreements shall be binding unless in writing and signed by the

  parties. This is an all-inclusive Agreement and the parties agree that there are no other written,

  oral, and/or implied representations, promises, or agreements that exist between them.

  10.      Modifications and Amendments
           The Agreement cannot be modified, amended, terminated, or otherwise changed unless it

  is done so pursuant to a written document signed by Plaintiff and Defendants.

  11.      Voluntary Agreement

  Plaintiffs agree and affirm that:

                         a.      They have had the opportunity to read and review the terms of this

  Agreement;

                         b.      They have been advised by their attorney prior to executing this

  Agreement;

                         c.      They have been given a reasonable time to consider their rights

  and obligations under this Agreement;

                         d.      This Agreement is legally binding, and by signing it, they

  understand that they are giving up certain rights, including their right to pursue the claims raised


                                                   6
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 7 of 10 PageID #: 259




  in the underlying lawsuit they filed with the United State District Court, Eastern District of New

  York;

                        e.      No promise or representation of any kind or character has been

  made by any of the Defendants or by anyone acting on their behalf to induce this Agreement, and

  that they have not been forced or pressured in any way to sign this Agreement;

                        f.      They knowingly and voluntarily agree to all of the terms set forth

  in this Agreement, and intend to be legally bound by them.

                        g.      They been provided a verbal translation of the Agreement in

  Spanish.

                        h.      This Agreement, when signed by all Parties, shall constitute the

  entire understanding and agreement between the Parties and supersedes and cancels any and all

  prior oral and written agreements, if any, between and among them.

  12.     Counterparts / Electronic Transmissions

          This Agreement may be executed in counterparts, each of which shall be deemed an

  original and each of which shall together constitute one and the same agreement. The parties may

  execute this Agreement in counterparts, and execution in counterparts shall have the same force

  and effect as if Plaintiff and Defendants have signed the same instrument. Any Party may execute

  this Agreement by physically signing on the designated signature block below and transmitting

  that signature page via facsimile and/or email to counsel for the other Party. Any signature made

  and transmitted by facsimile and/or email for the purpose of executing this Agreement shall be

  deemed an original signature for purposes of this Agreement and shall be binding upon the Party

  whose counsel transmits the signature page by facsimile or email.



                                                   7
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 8 of 10 PageID #: 260




  WHEREFORE, the parties hereto have voluntarily caused this Agreement to be signed as of the
  day and dates indicated below.

  MARVIN ZALDIVAR                                         AUGUSTIN VALLADARES

  Signature:    ___________________________        Signature:
  Date:         ___________________________        Date:

  BYRON VOUTSINAS

  Signature:
  Date:

  GLEN COVE DINER, LLC

  Name and Title:      ___________________, ____________
  Signature:           __________________________
  Date:                __________________________




                                              8
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 9 of 10 PageID #: 261




                                 EXHIBIT A




                                        9
Case 2:15-cv-03398-RRM-AYS Document 59-1 Filed 03/02/21 Page 10 of 10 PageID #: 262




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   AUGUSTIN VALLADARES, DANIEL SANCHEZ
   and MARVIN ZALDIVAR,                                       Case No.: 15-cv-03398
                                                              (RMM)(AYS)
                                                Plaintiffs,

                         - against -                          STIPULATION OF DISMISSAL

   GLEN COVE DINER, LLC, d/b/a GLEN COVE
   DINER, ANDREW VOUTSINAS and BYRON N.
   VOUTSINAS,


                                              Defendants.

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

   counsel of record for Plaintiff and Defendants that any and all claims asserted by Plaintiffs

   Augustin Valladares and Marvin Zaldivar in the above entitled action are hereby discontinued and

   dismissed, with prejudice, as against Defendants, without costs or attorneys’ fees to any party as

   against another.

   Dated: March ___, 2021                               Dated: March ___, 2021
          Mineola, New York                                    Huntington, New York

   ____________________                                 ______________________
                                                        Steven J. Moser, Esq.
                                                        Moser Law Firm, P.C.
                                                        5 E. Main Street
                                                        Huntington, NY 11743
                                                        (631) 824-0200
   Attorneys for Defendants                             Attorneys for Plaintiff

                                           SO ORDERED:

                              _____________________________________
                                 HONORABLE ANNE Y. SHIELDS
                              UNITED STATES MAGISTRATE JUDGE



                                                  10
